Citation Nr: 0326372	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an 
appendectomy with cicatrices of the abdominal wall, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the veteran to provide a list of all VA and non-VA 
health care providers that have treated him for his 
service-connected residuals of surgery for an 
appendectomy since November 2001.  Obtain records from 
each health care provider the veteran identifies. 
2.	Make arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded a 
gastrointestinal examination to determine the current 
status of his service-connected residuals of surgery for 
appendectomy with cicatrices of the abdominal wall.  All 
findings from any unrelated disability should be 
disassociated from the service-connected residuals of an 
appendectomy.  The claims folder and a copy of this 
development letter must be made available to the 
examiner for review.  All indicated tests and studies 
should be accomplished, and the clinical findings should 
be reported in detail.  The examiner should provide the 
answers/findings to each question or instruction posed.  
If the examiner finds that it is not feasible to answer 
a particular question or follow a particular 
instruction, he or she should so indicate and provide an 
explanation.  The findings should be typed or otherwise 
recorded in a legible manner.  
a.	What is the total area of the veteran's abdominal 
scars in inches (or square centimeters) 
attributable to the service connected disability?  

b.	Do these scars cause any limitation of function?  
If so, describe any such limitations and the 
severity thereof in objective terms.

c.	Are the abdominal scars tender to objective 
demonstration?  Are the scars adherent, ulcerated, 
poorly nourished, elevated, depressed, or unstable?  
Is there keloid formation?  

d.	Are there residual adhesions?  If so, do they cause 
partial obstruction manifested by delayed motility 
of barium meal with episodes of pain; or partial 
obstruction shown by x-ray studies with frequent 
and prolonged episodes of severe colic distension, 
nausea or vomiting?  

Each question must be fully answered and explained as 
it applies to the service connected disability.  If 
it is not feasible to answer any question posed, the 
reasons therefor should be indicated.  The findings 
should be typed or otherwise recorded in a legible 
manner for review purposes.  

3.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





